
	
		VI
		111th CONGRESS
		1st Session
		S. 126
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Claudia Marquez Rico.
	
	
		1.Permanent resident status for
			 Claudia Marquez Rico
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),
			 Claudia Marquez Rico shall be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 statusIf Claudia Marquez
			 Rico enters the United States before the filing deadline specified in
			 subsection (c), she shall be considered to have entered and remained lawfully
			 and, if otherwise eligible, shall be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality
			 Act (8 U.S.C. 1255) as of the date of the enactment of this
			 Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for issuance of an immigrant visa or the application for adjustment
			 of status is filed with appropriate fees not later than 2 years after the date
			 of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Claudia Marquez
			 Rico, the Secretary of State shall instruct the proper officer to reduce by 1,
			 during the current or subsequent fiscal year, the total number of immigrant
			 visas that are made available to natives of the country of birth of Claudia
			 Marquez Rico under section 203(a) of the Immigration and Nationality Act (8 U.S.C.
			 1153(a)) or, if applicable, the total number of immigrant visas that are made
			 available to natives of the country of birth of Claudia Marquez Rico under
			 section 202(e) of such Act (8 U.S.C. 1152(e)).
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Claudia Marquez Rico shall not, by virtue of such relationship, be accorded
			 any right, privilege, or status under the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.).
			
